Citation Nr: 1450835	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and PTSD.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in June 2012, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that the Veteran filed his claims as service connection for PTSD.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for an acquired psychiatric disorder, including PTSD and major depressive disorder, the Board has therefore stated the issue as set forth on the first page of this decision.  

The Veteran filed a motion to advance his case on the Board's docket based on financial hardship, and the Board finds that financial hardship has been shown.  Therefore, the motion is granted and this appeal will be advanced on the Board's docket.   See 38 C.F.R. § 20.900(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran testified that he has applied for benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO/AMC should request the Social Security Records upon remand.

The Board notes that the Veteran was provided a VA examination in February 2012 and the VA examiner concluded that the Veteran's current depression symptoms were not related to the problems the Veteran had in service.  The examiner attributed the service symptoms to a depressive disability that started when the Veteran was 12 years old, i.e., the disability preexisted service.  The examiner did not account for the Veteran's statements that the depression symptoms started in service and continued after service.  

The Veteran strongly denies having any depression symptoms before he entered service.  Instead, he testified he adapted well to military life until he was assigned as a corpsman aboard a military evacuation helicopter.  His symptoms then started with his exposure to the wounded.  Lay evidence concerning the onset and continuity of symptoms is competent in this case, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran for an opinion addressing his lay evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, the Board is not clear where the VA examiner has obtained his information that the Veteran has a "well documented" history of depression symptoms before he entered service.  The service treatment records refer only to the Veteran being reprimanded when he was 12 for stealing doughnuts and he got into a fight at a dance when he was 15.  The service treatment records do not attribute either incident to depression symptoms and the records do not indicate the Veteran had depression symptoms before he entered service.  There is one VAMC note in March 2010 that stated the Veteran had depression since he was 12 and this history is repeated verbatim in subsequent notes.  There are no further details concerning what lead to the onset of symptoms or the nature and severity of the symptoms.  As noted, the Veteran denies this history.  The examiner does not report any details from the interview with the Veteran that would indicate depression pre-existed service.  Therefore, at this juncture, the Board finds no basis for the examiner to conclude that "it was well documented" that the Veteran has had depression symptoms since he was twelve years old. 

The examiner also used the wrong standard for his conclusion by using the "less likely than not standard" insofar as he determined the Veteran's depression disability pre-existed service.  The entrance examination did not record depression or depression symptoms.  Generally, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Accordingly, the VA examination upon remand should identify any acquired psychiatric disability, and address whether such diagnosed disability had its onset in active duty service or represents a permanent worsening of a preexisting disability during service.  

The Veteran also testified that his symptoms have worsened and he recently began weekly visits to VA due to the increase in severity of his symptoms.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, updated VAMC medical records should be obtained as the last VAMC records end in February 2012, or approximately the time of the VA examination. 

This appeal has been advanced on the Board's docket.  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain all records related to the Veteran's claim for SSA disability benefits, including all medical records and copies of all decisions on the claim.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain all VA medical records of treatment of the Veteran at the Newington, Connecticut VAMC and associated outpatient clinics from February 2012 to the present. 

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  Provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

a).  The examiner is asked to determine whether the Veteran has an acquired psychiatric disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether any acquired psychiatric disability clearly and unmistakably (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) preexisted the Veteran's entrance into service in October 1968; if so, identify such clear and unmistakable evidence or medical principle that makes it so.  

b).  If the examiner answers the first question in the affirmative, the examiner should then determine whether any such disorder clearly and unmistakably did NOT increase in severity (beyond natural progression) during service.  Again, the examiner should identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

c).  If the examiner concludes that the disorder did not clearly and unmistakably preexist entry into service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements of the onset and continuity of symptoms, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to discuss the clinical significance of the Veteran's apparently successful military career, as evidence by superior evaluations, until approximately Fall 1971, when the Veteran developed marital and family problems that caused him to seek treatment in service.  This includes the Veteran's evidence that he did not have any problems before entering service.

A complete rationale for any opinion offered should be provided

4.  After the development requested is completed, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



